Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 Aug 2021 has been entered.

Response to Amendment
As a result of the amendments to the claim, the 112(a) rejection over Claims 1, 3, 5-21 have been withdrawn. 
All rejections not repeated in this Office Action has been withdrawn. 
Claims 1-3, 5-12, 15-21, 23 are currently pending in this Office Action. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-12, 15-21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleary et al. (US 2008/0000932) in view of Wong (The Squeezable Mayonnaise Crisis is coming to an end), Komatsu (US 2017/0144783), James et al. (US 2014/0231452), Nakamura et al. (US 2004/0217128), and Sekiguchi et al. (US 2015/0158620). 
Regarding Claims 1, and 17, Cleary discloses a liquid condiment container comprising: a bottle (20) prepared by blow molding (Claim 22); and a cap (24), the liquid condiment container being filled with a condiment, which is a liquid condiment having a viscosity of from 5 Pa·s to 500 Pa·s (mayonnaise, tomato ketchup and the like, paragraph 16 which are also listed in applicant’s disclosure, paragraph 60), the bottle including a mouth (60), a body (22), and a bottom (80), the mouth being a portion to which the cap is attached (see Fig. 5), the bottom having an outermost edge that serves as a ground portion in an upright state with the mouth being positioned upward (82, paragraph 28), the body including a flat shape portion in horizontal transverse section in the upright state (96), the flat shape portion having a short axis and a long axis that are orthogonal to a center axis of the bottle (see Fig 7), the body having a front surface and a rear surface that cross the short axis (see 90, 92 of Fig. 7). 
Cleary is silent to wherein an initial volume of the liquid condiment container is from 100 cm3 to 700 cm3, the bottle having a multilayer structure including one or more layers made of a low-density polyethylene as a main component, the one or more layers made of the low-density polyethylene as the main component in the multilayer structure having a total thickness of 80% or more of a total thickness of the multilayer structure, the bottle having an inner pressure of from greater than or equal to -1.0 kPa to less than or equal to -3.0 kPa after 30 seconds from suction of air in the bottle by 10% of the initial volume from a state in which the bottle is completely filled with the air, the low density polyethylene having a bending modulus of from 130MPa to 370MPa, the body having a thickness greater than or equal to 0.4mm to less than or equal to 1.1mm in a region from the ground portion to a height 2/3 of an entire height of the body; the body including a surface region covered with a heat-shrinkable film that extends at 
As to the limitations regarding the initial volume, Cleary indicates that, “where a particular condiment is widely used, a large container may be desired. For purposes of this description, a large container means a container having a volumetric capacity ranging from 40 to 64 fluid ounces or more.” (Paragraph 16). This implies that Cleary is not exclusive to the provided range of 40 to 64 (about 1182cm3 to 1893 cm3) fluid ounces since the large container “may be desired”; or, in other words, optional. Therefore, to selectively choose the initial volume would have been obvious to one of ordinary skill in the art based on desired serving size. The court held that limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art (See MPEP 2144.04.IV.A). In any case, Wong is relied on to teach similar containers for holding condiments, such as mayonnaise, in squeezable containers holding a capacity of 340cm3. Therefore, it would have been obvious to provide a volume of 340 cm3 based on choice. 
As to the limitations regarding the structure of the bottle, Cleary indicates that the container, for example, is fabricated from polyethylene terephthalate (hereon referred to as PET, see paragraph 18). Further, Cleary indicates that variations and equivalents exists, and therefore is not limited to the solely disclosed material (see paragraph 40). Therefore Komatsu is further relied on to teach known materials utilized for condiment containers, and particularly mayonnaise (see paragraph 29, and paragraph 119 which further supports that mayonnaise have a viscosities within the claimed range, i.e. 8.0 Pa·s). Komatsu discloses several thermoplastic resins including low-density polyethylene (LDPE) and PET (see paragraph 32) as suitable materials for forming the container through direct blow molding (paragraph 91) and may be a single-layer structure or multilayered structure (see paragraph 39). In a multilayered structure, Komatsu further teaches wherein the LDPE is the main components of one or more layer (outer and inner layer) having a total thickness of 80% or more of a total thickness of the multilayer structure (see Example 1, paragraph 91, 92, and 97). In this case, the outer layer and inner layer are made of LDPE and comprises a thickness of 285.2microns out of a total thickness of 300microns (95%).  Therefore, since the art recognizes both PET and low-density polyethylene as suitable materials for 
As to the limitation of the bending modulus, James is relied on to teach a flexible container for holding similar condiments such as mayonnaise (paragraph 36), wherein the flexible container is made of similar materials (low density polyethylene, paragraph 30). James is further relied on to teach known bending modulus (i.e. flexural modulus) of LDPE in the range of 20,000 to 250,000 PSI (paragraph 30, converts to 137.9 to 1723.7 MPa). Therefore, since James is also directed to flexible containers for dispensing viscous condiments such as mayonnaise, it would have been obvious to one of ordinary skill in the art to use similar materials having known flexural modulus to provide sufficient flexing for dispensing the condiments. Furthermore, the fact that James contemplates flexural modulus in dispensing containers for condiments also suggest that it would have been obvious to one of ordinary skill in the art to determine the flexural modulus based on the viscosity of the condiments being dispensed, as well as the mechanical properties of the materials being employed. 
As to the particular specific thickness of the container body. Nakamura is relied on to teach similar containers for holding mayonnaise (paragraph 66) wherein the container body wall has an average thickness of 1.0mm to facilitate the deformation of the container body in order to release substantially all of the contents (see paragraph 68). Note that the claims does not exclude the entire bottle having the modified thickness. 
Therefore, since Nakamura is also directed to containers for dispensing mayonnaise using pressure, and also a container made from low-density polyethylene resin, it would have been obvious to one of ordinary skill in the art to control the thickness of the container body to facilitate the deformability which as a result helps in releasing substantially all of the contents. 
Regarding the limitation with a heat-shrinkable film, Sekiguchi is relied on to teach providing a heat-shrinkable wrap on substantially the entire outer peripheral surface of similar container body (see paragraph 90), the heat-shrinkable film has an upper end that covers the cap up to the upper end edge of the cap (see 45b of Fig. 14).The shrink wrap is used to provide light-shielding property which reduces the transmittance of ultraviolet (UV) lights. 
Therefore, since Cleary is directed to transparent food containers which may be sensitive to UV rays, it would have been obvious to one of ordinary skill in the art to provide a heat-shrink wrap covering substantially all of the outer surface to block UV lights. The claim reads on the entire bottle covered in heat-shrinkable film due to the term “at least”. 
As to the limitations of the bottle having an inner pressure of -1.0 kPa to -3.0 kPa after 30 seconds from suction of air in the bottle by 10% of the initial volume from a state which the bottle is completely filled with the air, it appears that applicant’s limitation is directed to providing a “restoring force” which returns the body to its original shape (Paragraph 83 of applicant’s disclosure). Applicant further notes that this is obtained by “increasing the thickness of the body 12”. Since the combination discloses the limitations above; that is, having the claimed multilayered composition, and the claimed thickness, there is a reasonably expectation that the container taught by the prior art would exhibit similar physical properties. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP 2112.01). Additionally, this concept is not new or unexpected. In fact, Sekiguchi discloses that when the user loosens the hand after having deformed the container, the container is released from the pressing force rapidly and the original form is restored (paragraph 77). Nakamura also discloses similar restoring forces (paragraph 60). This suggest that there is a negative pressure inside the container after having been deformed. Therefore, since Sekiguchi is also directed to a liquid dispenser where dispensing the liquid involves squeezing or compressing the container, it would have been obvious to one of ordinary skill in the art to provide a restoring force to restore the original shape of the container. This would also naturally draw liquid back into the container instead of dripping. The specific internal pressure and volume would have been routinely determined by one of ordinary skill in the art based on the viscosity of the liquid, as well as the mechanical properties of the container body.  
Regarding Claim 2, Cleary reasonably discloses wherein the region is the flat shape portion (see Fig. 6 where the flat portion spans between 80 and 64). While not specifically recited, it is apparent that the flat shape portion accounts for a significant portion of the height that is clearly between ½ and ¾ of the total height of the body. Therefore, the proportions of Cleary are reasonably near the required 2/3 of the height. Further, even if Cleary is construed to not read on the “2/3” limitation, since Cleary is also 
Regarding Claim 3, the combination is silent to wherein the liquid condiment container satisfies y/x2/3 of from 0.35 to 0.65, where x (cm3) represents the initial volume, and y (g) represents a basis weight of the liquid condiment container excluding the mouth of the bottle. However, as discussed in Claim 1, Sekiguchi and Nakamura are further relied on to show that it is known to provide a partial vacuum within the container to draw back the liquid and restore the shape of the container. One of ordinary skill in the art would have routinely determined the necessary degree of restoring force that allows the contents to be dispensed while still providing sufficient force to restore the shape of the container which can be done through the modification of the container thickness and its volume. Since the combination suggest all the structures of Claim 1, the container taught by the combination would have necessarily satisfied the limitation absent additional structure that directly contributes to satisfying the limitation of y/x2/3 being between 0.35 and 0.65.
Regarding Claim 5, Cleary further teaches comprising a first panel on the front surface and a second panel on the rear surface (squeezable panels 90, 92, paragraph 31).
Regarding Claim 6, Cleary further teaches wherein the panel has a second projection area projected onto an orthographic projection surface, wherein the second projection area is a flat surface perpendicular to the short axis, and wherein the second projection area is 60% or less of a first projection area of the body projected onto the orthographic projection surface. That is, Fig. 5 provides an orthographic projection onto a plane that is perpendicular to the short axis, wherein a “second projection area” can be any arbitrary area on the panel that is 60% less than another arbitrary area which can constitute as the “first projection area”. 
Regarding Claim 7, Cleary further teaches wherein each panel is positioned on a virtual line connecting an upper end and a lower end of the panel that crosses the short axis (see Fig. 3 where the “virtual line” extends along the surface of the front and rear panels 90 and 92). 
Regarding Claim 8, as discussed in the rejection of Claim 1, Nakamura is relied on to further teach the panel having an average thickness of 1.0mm which is within the claimed range. The combination is silent to specifically having a thickness of 0.90 mm or less at the upper end of the panel 
Regarding Claim 9, Cleary further teaches wherein, in an interval between the first panel and the second panel at a position where the first panel  and the second panel cross the short axis in the upright state of the bottle, the first panel and the second panel have a first distance between a first  concave portion of the first panel and a second concave portion of the second panel, in which the interval between the first panel and the second panel  becomes smallest, 1.0  with respect to a second distance between the lower end of the first panel and the lower end of the second panel (see Fig. 6); that is, the ratio 1.0 is construed such that there is no concavity (1:1 ratio of the first distance and the second distance).
Regarding Claim 10, Cleary further teaches wherein each concave portion has a height from the ground portion, which is higher than a height of a middle point between the upper end and the lower end of the respective panel in the upright state of the bottle. In this case, as discussed in Claim 9, Cleary discloses the embodiment in which the ratio between the first and second distance is 1.0. Therefore, the “each concave portion” can be any arbitrary point above the middle point of the panels. 
Regarding Claim 11, Cleary further teaches wherein the body has irregularities on a surface on a lower side of each concave portion (see 80 of Fig. 5). 
Regarding Claim 12, Cleary further teaches wherein the cap has an upper end edge that is free from being brought into contact with a virtual line connecting the upper end and the lower end of the panel that crosses the short axis (see Fig. 6).
Regarding Claim 15, Cleary further teaches wherein the condiment is an acidic emulsified liquid condiment obtained by emulsifying edible oil and an acidic slurry (i.e. mayonnaise). Sekiguchi is further 
Regarding Claim 16, Cleary is silent to providing characters on the surface of the bottle. Wong is further relied on to teach wherein letters or characters are displayed on a surface of the bottle or on a surface of a covering material covering the surface of the bottle, and displayed upside down in the upright state of the bottle (see image, Page 1 where bottle is inverted). In this case, Wong utilizes characters to clearly identify the brand of the product, product information, and quantity to the consumer. 
Therefore, since both Wong and Cleary are directed to mayonnaise containers, it would have been obvious to one of ordinary skill in the art to provide characters on the containers to convey information to the consumer such as trademark names, product information, and quantity. 
Regarding Claim 18, Cleary is silent to wherein an area of a region surrounded by the upper end edge of the cap is larger than an area of a region surrounded by a lower end edge of the cap. Wong further teaches wherein the area of a region surrounded by the upper end edge of the cap is larger than an area of a region surrounded by a lower end edge of the cap (see image, page 1). One of ordinary skill in the art would recognize that providing this structure allows more stabilization when placed in the upside down position as shown in the image of Wong. Therefore, it would have been obvious to one of ordinary skill in the art to modify the shape of the cap to stabilize the container body when placed in the inverted position. 
Regarding Claim 19, Cleary further teaches wherein the cap includes a finger hook (40) that is broadened toward an upper end edge in a direction along the center axis at a clockwise angle of 180 degrees with a center of a hinge being defined to be 0 when the cap is viewed from above (see 40 and 38 of Fig. 1). 
Cleary is silent to wherein a force for pressing the finger hook required for opening the cap is 20 N or less. However, since Cleary is directed to a cap that is intended to be opened, the required force to open the cap would have been routinely determined. Since Cleary does not provide any reasons to provide a cap that requires a high amount of force (greater than 20N), it would be obvious to one of ordinary skill in the art to design a cap to be opened with a force of 20N or less to facilitate access. 
Regarding Claim 20, the combination is silent to specifically reciting wherein an average value of a width of the body in the long axis from the ground portion to the height of 2/3 of the entire height of the body is of from 1.4 times to 1.6 times an average value of a width of the body in the long axis on an upper side of the height of 2/3. However, the container of Cleary have a dimension that is reasonably near or within the claimed range (see Fig. 2). In this case, the 2/3 height is approximately the height at where 64 of Fig. 2 is denoted. The body above 64 is significantly smaller than the body below the 2/3 height. In fact, the general shape of Fig. 2 have a resemblance to applicant’s Fig. 1 in that the lower portions of the container is larger in width than the upper portions. Therefore, it would be reasonable to state that the dimensions of Cleary would be at least near the claimed ratio such that the difference would not provide a significant difference in functionality, especially since the combination is directed to providing a dispensing container for liquid having high viscosity (mayonnaise), and front and back panels which can be compressed to dispense the contents (Paragraph 4 of Cleary). 
Regarding Claim 21, the combination is silent to specifically reciting wherein, in a largest width portion in which the width of the body in the long axis becomes largest, a height of the largest width portion in an inverted state of the bottle is from 1.5 times to 1.7 times a width of the largest width portion of the body. Wong is further relied on to modify the shape of the container. The container of Wong is reasonably within or near the claimed range (see annotated image below). The examiner’s approximate ratio of Wong’s container is 17 units to 11 units. Wong discloses that the container is designed to reduce waste of the contents by 60% (see Page 2, third paragraph). Therefore, since Wong is directed to similar containers for holding similar materials, it would have been obvious to one of ordinary skill in the art to modify the shape of the container to reduce waste. 


    PNG
    media_image1.png
    710
    430
    media_image1.png
    Greyscale


Regarding Claim 23, since the claims are directed to a product, the limitation “prepared by direct blow molding” is a product-by-process claim which are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113). Since Cleary already teaches a blow molded product (claim 22), there is a reasonably expectation that Cleary’s blow molded product would have resulted to a structure similar to a “direct” blow-molded product. 

Response to Arguments
Applicant’s arguments in the response filed 17 Aug 2021 has been considered, but is found not persuasive over the prior art for the following reason:
All arguments directed to the Kaufman reference are rendered moot in view of the new grounds of rejection which does not rely on the Kaufman reference. 
Applicant’s argument that none of the cited reference do not teach a “bottle having a multilayer structure including one or more layers made of a low-density polyethylene as a main component” (page 11 of the remarks) is found not persuasive in view of Komatsu which is relied on to modify the 
In response to applicant’s argument regarding the combination of Cleary and Nakamura (page 14 of the remarks), the argument is found not persuasive because Cleary, though discussing relative thicknesses, does not specifically recite any range of thickness values. Therefore, Nakamura is relied on to teach known thicknesses of squeeze containers. Though Nakamura is directed to a deflatable inner layer for maintaining the volume of the remaining viscous liquid, Nakamura is still pertinent because the outer layer functions similarly to a conventional squeeze bottle and provides restoring forces. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792